

Exhibit 10.29


RETENTION BONUS AGREEMENT
GENBAND Management Services Corp. (“GENBAND” or the “Company”) and         (the
“Executive”) are entering into this Retention Bonus Agreement (this “Agreement”)
effective as of the         day of         .
A.
Purpose.

The purpose of this Agreement is to provide the Executive with an incentive to
remain employed with GENBAND or another GENBAND Entity through the close of a
Transaction and for at least six months following the close of a Transaction.


For purposes of this Agreement, “Transaction” means the consummation of any
transaction or series of related transactions involving one or more GENBAND
Entities and/or their Affiliates either (1) pursuant to which any Person or
group (within the meaning of the Securities Exchange Act of 1934, as amended)
other than OEP and/or JPMC Heritage Parent LLC and its affiliates, acquires,
directly or indirectly (a) more than 50% of the voting stock or other equity
interests of GENBAND Holdings Company entitled to vote (whether such transaction
is effected by merger, consolidation, recapitalization, sale or transfer of
GENBAND Holdings Company’s equity or otherwise), or (b) all or substantially all
of the assets of GENBAND Holdings Company and its subsidiaries, the occurrence
of which shall be determined by the Board; or (2) resulting in any merger, sale
or similar transaction with either Sonus Networks, Inc. or             or their
respective affiliates, or a substantially similar transaction the occurrence of
which shall be determined by the Board.


B.
Defined Terms



Capitalized terms that are used herein and not otherwise defined in this
Agreement shall have the respective meanings ascribed to such terms in Exhibit A
attached hereto.


C.
Retention Bonus

1.
Subject to the conditions contained herein, the Executive shall be eligible to
receive a one-time retention bonus (the "Retention Bonus" or the “Bonus”) in the
amount of USD $        , such Bonus being payable in two equal installments as
follows:

a.
First Installment: 50% of the Retention Bonus shall be payable to the Executive
in the first regularly scheduled payroll cycle immediately following the close
of a Transaction (the “Transaction Closing Date"). The payment of the first
installment of the Bonus is contingent on the Executive being employed by
GENBAND or any other GENBAND Entity between the date of this Agreement and the
Transaction Closing Date, without any break in service; provided that if the
Executive resigns for Good Reason or is terminated by GENBAND or another GENBAND
Entity without Cause before the Transaction Closing Date, s/he will be entitled
to payment of the first installment of the Bonus ; and

b.
Second Installment: 50% the Retention Bonus shall be payable to the Executive on
the earlier of:

i.
the six month anniversary of the Transaction Closing Date. Except as provided
for in Section C.1.b.(ii), the payment of the second installment of the Bonus is
contingent on the Executive being employed by GENBAND or another GENBAND Entity
with no break in service between the date of this Agreement and the six month
anniversary of the Transaction Closing Date; or

ii.
the effective date of the Executive’s termination of employment with GENBAND or
another GENBAND Entity, provided that his or her termination is without Cause or
his or her resignation is for Good Reason and his or her termination is
effective during the six month period following the Transaction Closing Date.

The payment of the second installment of the Retention Bonus is contingent on
the Executive not having resigned for Good Reason or been terminated by GENBAND
or another GENBAND Entity for Cause during the six month period following the
Transaction Closing Date. For the avoidance of doubt, if the Executive resigns
his or her employment without Good Reason or is terminated by GENBAND or another
GENBAND Entity for Cause between the Transaction Closing Date and the six month
anniversary thereof, the Executive will not be eligible to receive any portion
of the second installment of the Bonus, including a pro-rata portion thereof.
2.
Notwithstanding anything in this Agreement to the contrary, GENBAND or another
GENBAND Entity shall withhold from any payment to be made under this Agreement
such amount or amounts as may be required for purposes of complying with the tax
withholding provisions of the Code or any applicable federal, state, local or
foreign laws.

D.
General

1.
This Retention Agreement is in addition to, and does not supersede or replace,
the Severance Agreement between Executive and GENBAND Management Services Corp.,
GENBAND Holdings Company, GENBAND Inc., GENBAND US LLC, and GENBAND LLC dated
        .

2.
This Agreement, any modification or amendment hereof, or the payment of any
amount hereunder shall not be construed as giving Executive or other person or
entity any legal or equitable right against any GENBAND Entity or any Affiliate
or Successor. This Agreement is not a contract of employment and does not modify
or affect the terms of Executive’s employment agreement. Accordingly, neither
this Agreement nor the payment of any amount hereunder shall be held or
construed to give Employee a right to be retained in the employ of a GENBAND
Entity or any Affiliate or Successor. For the avoidance of doubt, this Agreement
does not prevent a GENBAND Entity from terminating Executive’s employment at any
time for any reason, in accordance with the terms of Employee’s employment
agreement and any applicable law.

3.
Confidentiality. The Executive acknowledges that the existence and the terms of
this Agreement are highly sensitive, confidential and proprietary information of
GENBAND, and thus the Executive agrees to maintain both the existence and terms
of this Agreement in the strictest of confidence, both within GENBAND, any
GENBAND Entity, and externally. The only exception to such confidentiality
obligation shall be the ability of the Executive to disclose the terms of this
Agreement to his or her spouse, tax and legal advisors, who shall be advised of
the highly sensitive and confidential nature of this Agreement and agree to
maintain such confidentiality. In the event of any actual or anticipated breach
of this Section D.3 by the Executive, GENBAND shall have all remedies available
to it at law or in equity, including, but not limited to, the ability to pursue
injunctive relief without the necessity of posting a bond or other security.

4.
Amend/Terminate. GENBAND reserves the right to amend or terminate this
Agreement, in whole or in part, at any time; provided, however, that except as
agreed to in writing by the Executive, no amendment or termination of this
Agreement shall adversely affect the right of the Executive to receive the
Retention Bonus, in whole or in part, hereunder.

5.
Section 409A. GENBAND and the Executive agree that, to the extent applicable,
this Agreement shall be interpreted in accordance with Section 409A of the Code
and any guidance issued thereunder (collectively, “Section 409A”), including
without limitation any such regulations or other guidance that may be issued
after the date hereof. Notwithstanding any provision of this Agreement to the
contrary, in the event that GENBAND and the Executive determine that any
compensation or benefits payable or provided hereunder may be in violation of
Section 409A, the parties agree to cooperate in taking all reasonable measures
to amend or modify this Agreement, including amendments with retroactive effect,
that GENBAND and the Executive reasonably determine are necessary or appropriate
to minimize or avoid any adverse tax treatment under Section 409А without
materially impairing the Executive’s economic rights; provided, however, that
the GENBAND Entities shall in no event be obligated to provide the Executive
with any payment in connection with (or otherwise indemnify the Executive for)
any taxes imposed on the Executive pursuant to Section 409A.

6.
Choice of Law; Forum. Except to the extent preempted by Federal law, this
Agreement and all claims and controversies hereunder shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
the choice of law provisions thereof or of any other jurisdiction. The parties
hereto hereby agree and consent to be subject to the jurisdiction of any state
or federal court situated in Collin County, Texas over any action, suit or
proceeding (a “Legal Action”) arising out of or in connection with this
Agreement. The parties hereto irrevocably waive the defense of an inconvenient
forum to the maintenance of any such Legal Action. Each of the parties hereto
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such Legal Action by the mailing of copies thereof
by registered mail, postage prepaid, to the attention of the GENBAND Head of
Legal, 3605 E. Plano Parkway, Plano, Texas 75074 USA. Nothing in this Section
D.6 shall affect the right of any party hereto to serve legal process in any
other manner permitted by law. This Agreement may be filed with any court as
written evidence of the knowing and voluntary irrevocable agreement between the
parties to waive any objections to venue or to convenience of forum.

7.
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE MATTERS HEREIN CONTEMPLATED (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

8.
Withholding Rights. Notwithstanding anything to the contrary in this Agreement,
GENBAND shall have the absolute right to withhold payment of the Bonus
(including any installment thereof) if and to the extent that the Executive is
and remains in material breach of a material contractual obligation to any
GENBAND Entity. Without limiting the generality of the foregoing, to the extent
the Executive should be in material breach of any confidentiality,
nondisparagement, noncompetition or nonsolicitation covenant of which any
GENBAND entity is a beneficiary, the Executive shall be deemed to be in material
breach of a “material contractual obligation” for purposes of this Section D.8.

9.
Successor to GENBAND. This Agreement may be assigned or transferred without
consent of the Executive to, and shall be binding upon and inure to the benefit
of, any Successor to GENBAND and any such Successor shall be deemed substituted
for all purposes for “GENBAND” under the terms of this Agreement.

[Remainder of page intentionally left blank -- signature page follows.]


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
GENBAND


By:


Name:
Title:


EXECUTIVE


                            

Signature of Executive
                            
Printed Name of Executive





EXHIBIT A
DEFINED TERMS
(a)
“Affiliate” means any corporation, partnership, limited liability company or
partnership, association, trust or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, a
GENBAND Entity. For purposes of the preceding sentence, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, means the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization, or (ii) to direct or cause the direction of
management and policies of the controlled entity or organization, whether
through the ownership voting securities or by contract or otherwise.

(b)
“Board” means the Board of Directors (or other similar governing body) of
GENBAND Holdings Company.

(c)
“Cause” means the following: (a) the failure by the Executive to reasonably
perform his or her primary duties as an employee or service provider of a
GENBAND Entity (other than any such failure resulting from the Executive’s death
or Disability), after written demand for such performance is communicated by a
GENBAND Entity directly to the Executive identifying the specific manner in
which the GENBAND Entity believes the Executive shall not have reasonably
performed such duties and the Executive has failed to cure such alleged breach
within thirty (30) days following such notice thereof; (b) the engaging by the
Executive in misconduct that is materially injurious to a GENBAND Entity or a
material breach by the Executive of the terms of his or her employment or
services or of his or her duty not to engage in any material transaction that
represents, directly or indirectly, self-dealing with a GENBAND Entity or any of
its Affiliates which has not been approved by GENBAND; (c) the failure by the
Executive to follow any lawful directive of GENBAND after receiving notice
thereof and a ten (10) day period to cure such failure; (d) the admission to,
conviction of, or entering of a plea of nolo contendere to any felony or any
lesser crime involving moral turpitude, fraud, embezzlement or theft by the
Executive or the repeated non-prescription abuse by the Executive of any
controlled substance or the repeated abuse by the Executive of alcohol or any
other non-controlled substance that, in any case described in this clause (d),
GENBAND reasonably determines renders the Executive unable to serve in his or
her capacity as an officer, employee or service provider of a GENBAND Entity or
any of its Affiliates, as applicable; (e) any act by the Executive of fraud,
embezzlement or theft in connection with the Executive’s duties or in the course
of the Executive’s services with a GENBAND Entity; or (f) the material breach by
the Executive of any provision of the Executive’s employment or similar
agreement, if any, with a GENBAND Entity or any of its Affiliates, subject to
any applicable notice provisions and cure periods. Notwithstanding the
foregoing, if the Executive is a party to a written employment, consulting,
severance or other similar agreement with a GENBAND Entity or any of its
Affiliates which defines cause, then “Cause” shall have such meaning as such
term is defined in the applicable written employment, consulting, severance or
other similar agreement, and such definition of Cause shall control for all
purposes, including, without limitation, in the event of any conflict between
such agreement and this Agreement.

(d)
“Code” means the Internal Revenue Code of 1986, as amended.

(e)
“Disability” means the Executive’s inability to perform, with or without
reasonable accommodation, the essential functions of his or her position with a
GENBAND Entity for a total of three months during any six month period as a
result of incapacity due to mental or physical illness which is expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, as determined by GENBAND, in its sole discretion, or a physician
selected by GENBAND.

(f)
“Good Reason” means (a) a material diminution in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position(s) held by the Executive (including without limitation, a change in
offices, titles, scope of the business or other activities for which the
Executive is responsible for Holdings or any other GENBAND Entity); or (b) a
material reduction in the Executive’s base pay, except in cases where any such
reduction is applicable to substantially all executive officers of GENBAND or
another GENBAND Entity in substantially the same manner and to substantially the
same degree; or (c) the termination, elimination or denial of the Executive’s
rights to material employee benefits or any material reduction in the scope or
value thereof (in the case of any such reduction, with scope and value
considered in the aggregate), except in cases where any such termination,
elimination, denial or reduction is applicable to substantially all executive
officers of GENBAND or another GENBAND Entity in substantially the same manner
and to substantially the same degree. A termination of the Executive’s
employment for Good Reason shall not be deemed to occur unless the Executive (i)
provides written notice to the Board of the existence of the occurrence of an
event or condition described above not later than sixty (60) days after the
initial existence of the event or condition, which notice shall provide the
Board a period of at least thirty (30) days to remedy the event or condition
before a Good Reason basis for termination shall exist hereunder and (ii)
terminates his employment for Good Reason based on the event or condition
described above prior to the first anniversary following the initial existence
of such event or condition.

(g)
“GENBAND Entity” means GENBAND Management Services Corp., a Delaware
corporation, GENBAND Holdings Company, a Cayman Islands exempted company limited
by shares, GENBAND US LLC, a Delaware limited liability company, GENBAND Canada
ULC, a Canadian limited liability company incorporated in the province of Nova
Scotia, and the respective direct and indirect wholly-owned subsidiaries of the
foregoing.

(h)
“OEP” means (a) One Equity Partners III, L.P., OEP III Co-Investors L.P. and OEP
II Partners Co-Invest L.P. (together, the “OEP Holders”), and (b) any
corporation, partnership, limited liability company or other entity that is an
Affiliate of any OEP Holder (including without limitation any applicable
co-invest vehicle).

(i)
“Person” means an individual, a corporation, a company, a voluntary association,
a partnership, a joint venture, a limited liability company, a trust, an estate,
an unincorporated organization, a governmental authority or other entity.

(j)
“Successor” means any person, firm, corporation, or business entity which at any
time, whether by merger, purchase, or otherwise, acquires all or substantially
all of the assets, stock or business of a GENBAND Entity.







    
US-DOCS\99353060.3